Citation Nr: 1813410	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for muscle tension and migraine headaches.

2.  Entitlement to an initial evaluation in excess of 50 percent for bipolar disorder with post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain with a history of herniated discs.

4.  Entitlement to an initial evaluation in excess of 10 percent for chronic cervical strain.  

5.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

6.  Entitlement to a higher initial evaluation for gastroesophageal reflux disease (GERD), evaluated as noncompensable prior to June 23, 2017 and 10 percent from that date.  

7.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to September 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In his May 2015 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  He withdrew this request in February 2017.  2/23/17 Hearing Related, p. 2.  


FINDINGS OF FACT

1.  On January 12, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial evaluation in excess of 30 percent for muscle tension and migraine headaches is requested.

2.  The Veteran's bipolar disorder with PTSD was productive of occupational and social impairment with deficiencies in most areas for the period from March 7, 2012 to March 4, 2013; total occupational and social impairment were not shown.  

3.  The Veteran's bipolar disorder with PTSD was productive of occupational and social impairment with reduced reliability and productivity prior to March 7, 2012, and has been productive of occupational and social impairment with reduced reliability and productivity from March 4, 2013.  

4.  The Veteran's lumbar strain with a history of herniated disc did not result in forward flexion of the thoracolumbar spine that failed to exceed 60 degrees or a combined range of motion that failed to exceed 120 degrees even after consideration of the effects of repetitive motion and flare-ups; there was no muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and no incapacitating episodes.  

5.  The Veteran's cervical strain did not result in forward flexion that failed to exceed 30 degrees or more or a combined range of motion that failed to exceed 170 degrees even after consideration of the effects of repetitive motion, and flare-ups were not reported; there was no muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

6.  The Veteran's left lower extremity radiculopathy was productive of no more than mild incomplete paralysis throughout the appeal period.  

7.  The only symptom reported to have been produced by the Veteran's GERD prior to June 23, 2017 was pyrosis two or three times a week.  

8.  As of June 23, 2017, the Veteran's GERD has resulted in persistently recurrent epigastric distress such as heartburn, reflux, regurgitation, and vomiting four or more times a year, but without substernal, arm or shoulder pain, and without considerable impairment of health. 

9.  The Veteran had a service-connected disability evaluated as at least 40 percent disabling with a combined rating of 90 percent disabling from September 6, 2010 to March 6, 2012 and from March 5, 2013 to October 25, 2015, and his service-connected disabilities combined to render him unable to obtain or maintain gainful employment for those periods.  

10. The Veteran does not have a single service-connected disability that would render him unable to obtain or maintain gainful employment during any period when a 100 percent evaluation is in effect. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 30 percent for muscle tension and migraine headaches by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to a 70 percent evaluation for bipolar disorder with PTSD for the period from March 7, 2012 to March 4, 2013 have been met; the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.21, 4.130, Codes 9411, 9432 (2017).  

3.  The criteria for entitlement to an initial evaluation in excess of 50 percent for bipolar disorder with PTSD prior to March 7, 2012 or after March 4, 2013 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.21, 4.130, Codes 9411, 9432 (2017).  

4.  The criteria for entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain with a history of herniated discs have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5237, 5243 (2017).  

5.  The criteria for entitlement to an initial evaluation in excess of 10 percent for chronic cervical strain have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2017).  

6.  The criteria for entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.21, 4.123, 4.124a, Code 8621 (2017).   

7.  The criteria for entitlement to a higher initial evaluation for gastroesophageal reflux disease, evaluated as noncompensable prior to June 23, 2017 and 10 percent from that date have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.31, 4.114, Code 7346 (2017). 

8.  The criteria for a TDIU due to service-connected disabilities were met from September 6, 2010 to March 6, 2012 and from March 5, 2013 to October 25, 2015; this award is based on the combined effects of the Veteran's service connected disabilities and there is no one service-connected disability on which an award would be based for any portion of the appeal period.  38 C.F.R. § 4.16(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran has been afforded several VA examinations of his service-connected disabilities during the course of his appeal, with the most recent being less than a year old.  

Some of examination reports do not include the passive range of motion for either the cervical or lumbar portions of the spine.  Passive ROM is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active ROM because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive ROM and active ROM provide information about the amount of motion permitted by the associated joint structures (passive ROM) relative to the individual's ability to produce motion at a joint (active ROM).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016)  Here, there is no indication that the structural integrity of the lumbar or cerivcal spine joints are compromised, such that passive ROM in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive ROM does not render the available evidence inadequate for rating purposes such that a remand for an additional VA examination is warranted, and will evaluate the Veteran's joint range of motion based on the measurements recorded for active ROM.  Additionally, neither the Veteran nor his representative contends that the he is prejudiced by this omission, so another VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The remaining criteria necessary to evaluate the Veteran's disabilities is included in the report.  In sum, the Board finds that the overall evidence of record is sufficient to understand the disability picture and assess the proper rating.  Evidence has been obtained that address the impact of his disabilities on his employability.  VA treatment records that cover the entire appeal period have been obtained, and the Veteran has not identified any private medical records.  Records have also been obtained from the Social Security Administration (SSA).  The Veteran initially requested a hearing, but later withdrew his request.  There is no indication of any outstanding evidence that is pertinent to this appeal, and the Board will proceed with adjudication of the matter.  


Headaches

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for entitlement to an initial evaluation in excess of 30 percent for muscle tension and migraine headaches and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See 1/12/2018 VA 21-4148 Statement in Support of Claim, p. 1.  Accordingly, the Board does not have jurisdiction to review this issue, and the appeal is dismissed.

Increased Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Bipolar Disorder with PTSD

Entitlement to service connection for a bipolar disorder was granted in the June 2012 rating decision on appeal.  A 50 percent rating was originally assigned for this disability, effective from the day after the Veteran's discharge from service, which was September 6, 2010.  This rating was appealed by the Veteran.  Since June 2012, the diagnosis of the Veteran's disability has been expanded to include PTSD.  The 50 percent evaluation has remained in effect.  

Both the Veteran's bipolar disorder and his PTSD are evaluated under the General Rating Formula for Mental Disorders. 

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004). 

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Codes 9411, 9432. 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association has released the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5), and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *9 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  The Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  This appeal was certified to the Board in January 2018 so it was pending before AOJ on August 4, 2014.  As such, the DSM-5 applies and the GAF scores will not be considered.

Shortly before the Veteran's discharge from service, he underwent a July 2010 psychological evaluation in conjunction with a claim for SSA disability benefits.  He reported feeling hypervigilant and having intrusive memories while in public, which greatly affected his social activities.  Other symptoms with regard to mental health included startle reaction to loud sounds, sleep trouble, and mild paranoia while driving.  On mental status examination, the Veteran was adequately dressed and groomed.  Eye contact was appropriate.  He had a euthymic affect, without evidence of depression, suicidal or homicidal ideation, psychosis, anxiety, hypervigilance, or impairment of memory or concentration.  The Veteran was able to understand and follow simple instructions.  The impression was adjustment disorder with mixed anxiety and depression.  In summary, the examiner felt that there was evidence of mild depressive disorder and mild anxiety.  While he endorsed some PTSD symptoms, the prevalence was not persuasive and no formal analysis was made.  12/20/2013 Medical Treatment Records - Furnished by SSA, 
p. 106.  

The initial VA examination for PTSD was in January 2011.  The Veteran stated that he has struck his wife while having nightmares, was hypervigilant, and felt as he was being followed.  He had some college but he had not worked since he get out of the military in September 2009.  The Veteran reported suicide attempts during service but currently denied any homicidal ideas or psychosis.  He did have intrusive thoughts of Iraq three or four times a month and nightmares three times a month.  On mental status examination, the Veteran seemed odd and reserved; his thought processes were logical, coherent and relevant; and he was articulate and well oriented.  His affect was flat and blunted and reasoning fairly good.  There was no psychomotor agitation.  The Veteran endorsed anxiety, panic, depression, sleep problems, appetite problems, crying spells, and nightmares.  He had obsessional ideation and racing thoughts, anger control problems, and paranoia.  The Veteran indicated suicidal ideas but denied having any homicidal ideas.  He had mood instability and paranoia.  The diagnosis was bipolar disorder.  The examiner reported that the Veteran's social function was clearly affected by his paranoia, lack of judgment and poor impulse control, but he did not have any mental problems that would interfere with occupational functioning.  1/4/2011 VA Examination, p. 1.  

VA treatment records include a March 2011 psychology initial evaluation note.  He was noted to be in marriage counseling with his wife.  On mental status examination, the Veteran was oriented, adequately dressed and groomed, and had appropriate and/or intact attitude, behavior, mood, thought process, insight, judgment, impulsivity, and reliability.  He denied suicidal or homicidal ideations, although a history of a previous 2008 attempt was noted.  The Veteran reported being on medication to treat his mood disorder.  His symptoms include irritability, poor motivation, low energy, insomnia, and depressed mood.  The diagnosis was bipolar disorder based on the records.  5/30/2012 Capri, p. 37.  

VA treatment records from March 7, 2012 state the Veteran reported having hypervigilance, being easily startled, intrusive thoughts, vivid nightmares, irritability and withdrawal.  He also reported depression and erratic sleep, and would at times stay in bed all day.  Currently he denied suicidal and homicidal ideations.  He was usually able to fall asleep but had monthly episodes of not sleeping for up to three days.  He denied hallucinations and there was no evidence of a thought disorder.  On mental status examination, the Veteran was well groomed; alert and oriented; and had a flat and blunted affect that improved with interaction.  His speech was normal; he was oriented, and there was no evidence of problems with concentration or memory.  Insight and judgment were good.  The assessment was depression and PTSD.  1/23/2016 Capri, p. 683.  

On March 23, 2012, approximately two weeks after the first visit, the Veteran was seen for additional VA treatment.  He described hypervigilance; irritability and being quick to anger; emotional numbness; isolative behavior; difficulty with relationships; intrusive thoughts; nightmares; anxiety; low self-worth; and low motivation and energy.  His mental status examination was the same as before, with no evidence of homicidal or suicidal ideations.  The diagnoses were PTSD and major depression.  1/23/2016 Capri, p. 667.  The Veteran had basically the same symptoms on visits in April, May and September 2012.  

The Veteran was seen again for VA treatment on March 4, 2013, when he was noted to be bipolar.  He described more anger than anything else when talking about his moods.  On mental status examination, his affect was full; speech, thought processes and content were normal; he was alert and oriented without any memory problems, and he had good insight and judgment.  The diagnosis was a bipolar disorder.  1/23/2016 Capri, p. 566.  A July 2013 treatment visit described similar symptoms with flashbacks, nightmares, and intrusive thoughts.  The Veteran also reported an arrest for domestic violence which he claimed occurred when a neighbor mistook him tickling his girlfriend for an assault.  1/23/2016 Capri, p. 551. 

The Veteran was afforded a VA psychiatric examination in December 2013.  The examiner noted that although the Veteran had not initially been diagnosed with PTSD after his first VA examination, he currently met the requirements for such a diagnosis.  His symptoms included panic attacks likely associated with his hypervigilance and excessive startle response.  Other symptoms included a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On mental status examination, he was oriented, dressed appropriately, and polite with a constricted affect and somewhat dysphoric mood.  He denied suicidal thoughts and there was no evidence of a thought disorder.  The examiner opined that the Veteran's disability was productive of occupational and social impairment with reduced reliability and productivity.  12/18/2013 Capri, p. 1.  

June 2015 VA treatment records show the Veteran was seen for management of his medications and psychotherapy.  He slept five hours a night, and used a CPAP machine.  On mental status examination, the Veteran was euthymic with a full range of affect, with normal speech, thought process and content.  He was alert and oriented with no memory problems.  The Veteran was a low risk for suicide or homicide.  The diagnosis was a mood disorder as well as PTSD.  7/27/2017 Capri, p. 591.  

The VA records show that the Veteran was followed on a more regular basis throughout 2015 to 2017 with little variations in symptomatology.  On some occasions, he noted irritable outbursts, but he remained a low risk for suicidal or homicidal behavior.  

The Veteran's most recent VA examination was conducted in June 2017.  He denied prominent symptoms of depression, and no mania was evident.  The Veteran said his symptoms were managed by an effective medication regimen.  PTSD symptoms included re-experiencing his traumas, hyperarousal, irritability, and feeling cut off from others.  He was twice married and divorced, but had a good relationship with his children who were visiting for the summer.  He was living with his girlfriend of three years, and he had a good friend with whom he played games and sports, and fished.  His symptoms included paranoia, fatigue and frustration.  There was no suicidal ideation.  He also had suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  On mental status examination, the Veteran was well groomed and dressed casually and appropriately.  He made good eye contact but was near tears on a couple of occasions.  The Veteran said his mood was good, and his affect was congruent.  There was no evidence of delusions or hallucinations other than some mild paranoid thinking that did not significantly impact his functioning.  He was alert and oriented, and there were no memory concerns.  There were no suicidal or homicidal ideations.  After a review of the record, the examiner commented that the Veteran was experiencing fewer and less severe symptoms since his last examination, but the overall level of functioning was not significantly improved.  His diagnoses were PTSD and a bipolar disorder, by history.  The examiner opined that the Veteran's disabilities produced occupational and social impairment with reduced reliability and productivity.  6/23/17 C&P Exam, p. 1.  

The Board finds that a 70 percent evaluation is warranted for the Veteran's bipolar disorder with PTSD for the period from March 7, 2012 to March 4, 2013.  The evidence indicates that his symptoms were exacerbated during this period.  In particular, the Veteran reported low motivation and energy to a greater extent than the other periods on appeal, and said he sometimes remained in bed all day.  

The Veteran's report low energy and days spent in bed, which presumably resulted from a major impairment in his mood.  This score represents serious social and occupational impairment, which the Board finds is consistent with occupational and social impairment with deficiencies in most areas, meriting a 70 percent rating.  38 C.F.R. § 4.130, Codes 9411, 9432.

Entitlement to a 100 percent rating for this period has been considered but the Board finds it is not supported by the evidence.  At no point during this period does the Veteran display delusions or hallucinations, grossly inappropriate behavior, any danger of hurting himself or others, any inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or any impairment of his memory.  More to the point, there were no symptoms that resulted in total occupational and social impairment.  The treatment notes report difficulty with relationships, but do not show an inability to have relationships.  Without both total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130, Codes 9411, 9432.

The Board further finds that entitlement to a rating in excess of 50 percent is not shown for the period prior to March 7, 2012 or after March 4, 2013.  His symptoms during these periods have included irritability, some nightmares and intrusive thoughts, and occasional feelings of panic or paranoid thinking.  A flat affect was sometimes noted which would improve once the conversation with the examiner began.  He sometimes endorsed depression although denied it on other occasions, and a single occasion of suicidal ideas was noted in January 2011 although he denied such on every other occasion.  However, on mental status examination he has always been well groomed and well oriented without any indication of thought disorders, memory problems, or homicidal ideations.  He has always had good judgment and insight.  The Board observes that the Veteran has either been married or in a dating relationship throughout most if not all of this period, and there are references to spending time with roomates and friends as well as playing soccer or other team sports, which indicates social interaction.  The more recent examinations show that he has continued his education, obtained degrees and has at least attempted to work internships as part of his educational training.  Both the December 2013 and the June 2017 VA examiners opined that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, which is consistent with the 50 percent rating assigned.  The Board agrees that this best represents the Veteran's disability picture/level of impairment due to his bipolar disorder with PTSD for these periods.  38 C.F.R. § 4.130, Codes 9411, 9432.

Lumbar and Cervical Spine

The June 2012 rating decision granted service connection for both chronic lumbar strain with a history of herniated discs, and chronic cervical strain.  A 10 percent evaluation was assigned for each of these disabilities, and both of these evaluations remain in effect.  

The Veteran's lumbar spine disability and cervical spine disability are both evaluated under the rating code for lumbosacral or cervical strain.  

Both of these disabilities are evaluated under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5237. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 
10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 
80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's lumbar spine disability is also evaluated under the rating code for intervertebral disc syndrome.  This provides that intervertebral disc syndrome should be evaluated under either the General Formula for Disease and Injuries of the Spine, or the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5243.  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Code 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Veteran was provided a VA examination of his claimed musculoskeletal disabilities in March 2011.  Some spasm and tenderness of the cervical paraspinals was demonstrated.  There was no evidence of ankylosis or fracture of a vertebral body, and straight leg testing was negative.  The cervical spine had flexion, extension, and both right and left flexion all to 45 degrees.  Right and left rotation was to 80 degrees.  The combined range of motion was 340 degrees.  There was pain with lateral flexion.  The lumbar spine had flexion to 90 degrees, and extension, right and left flexion, and right and left rotation each to 30 degrees for a combined motion of 240 degrees.  There was evidence of pain with flexion.  Neither the cervical or lumbar portions of the spine had additional loss of motion with repetitive movements.  The neurological examination showed that the left lower extremity was affected, but there were no other neurological abnormalities.  3/15/2011 VA Examination, pp. 24-27.  

December 2011 VA treatment records show that the Veteran was using pain medications for control of his chronic lower back pain.  He had also experienced neck discomfort for the past week with no known cause.  X-ray studies of the lumbar and cervical spine showed satisfactory alignment in both planes, and the vertebral bodies, pedicles, and disc spaces were intact.  1/31/2012 Capri, p. 8.  Additional December 2011 treatment records show the Veteran had been experiencing lower back discomfort for over a year, with neck discomfort over the past week.  On examination, the range of motion of the neck and low back were both described as intact with no noted limitations.  1/24/2014 Capri, p. 9.  

VA hospital records from October 2012 show that the Veteran was admitted with a diagnosis of back and leg pain as well as herniated disc at L4-L5 central and left.  He underwent a partial laminectomy of L4-L5 with excision of the herniated disc.  2/20/2013 VAMC Other Output/Records, p. 1.  

VA treatment records from April 2013 noted he was still experiencing some sciatic type pain but that his back pain was essentially resolved.  In May 2013 the range of motion for the lumbar spine was 105 degrees of flexion, 15 degrees of extension, 
25 degrees of right sidebending, and 20 degrees of left sidebending.  Additional May 2013 treatment records include the Veteran's report that his back pain had ended.  1/23/2016 Capri, pp. 556, 562.  

The Veteran was afforded another VA examination of his cervical spine in December 2013, at which time the diagnosis was cervical strain.  The claims file was reviewed by the examiner.  He continued to have episodes of neck discomfort, although it was overshadowed by the low back pain.  The Veteran denied any radiation of his neck pain, and also denied having any impactful flare-ups.  On examination, forward flexion, extension, and right and left lateral flexion were all to 45 degrees or greater, and right and left lateral rotation were both to 80 degrees or more.  The combined range of motion was 340 degrees.  There was no objective evidence of painful motion, and no additional limitation of range of motion following repetitive-use testing.  Finally, there was no localized tenderness, muscle spasm, or guarding.  12/18/2013 VA Examination, pp. 13-17.  

The lumbar spine was also examined in December 2013.  Once again, the claims file was reviewed by the examiner.  The Veteran was noted to have a diagnosis of intervertebral disc syndrome, which had been treated surgically but had recurrent pain.  On examination, the Veteran denied having any impactful flare-ups.  The range of motion was 90 degrees or more of forward flexion, 30 degrees or more of extension, and right and left lateral flexion and right and left rotation all to 
30 degrees or more.  This results in a combined range of motion of 240.  There was no objective evidence of painful motion, no additional limitation of range of motion following repetitive-use testing, and no localized tenderness, muscle spasm, or guarding.  The Veteran did not have any incapacitating episodes, and no other neurologic abnormalities in addition to the radiculopathy of the left lower extremity were present.  12/18/2013 VA Examination, pp. 20-27.  

VA treatment records from January 2014 state that the Veteran was doing better with his back pain and sciatica.  He had exacerbated his disability in November 2013 when he fell while playing soccer.  1/23/2016 Capri, p. 488.  

VA physical therapy records dated April 2014 reveal that the Veteran's lumbar spine had 100 degrees of flexion, 15 degrees of extension, 25 degrees of right sight bending, and 20 degrees of left side bending.  4/14/2014 Capri, p. 2.  

The most recent VA examination of the Veteran's spine was completed in June 2017.  The claims file was reviewed, and the Veteran's history of disc surgery at L4-L5 was noted.  He used pain medications, but exercised by walking and riding his bike.  On examination, the lumbar spine had flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  This results in 210 degrees of combined range of motion.  There were no additional limitations after testing for repetitive use, and pain, weakness, fatigability, or incoordination did not significantly impact functional ability with repeated use over time.  
The examination was reportedly conducted during a flare-up, but there was no additional loss of functional ability due to pain, weakness, fatigability, or incoordination.  There was pain on forward flexion, but no evidence of pain on weight bearing.  The Veteran was tender to palpation in the mid back.  There was no muscle spasm, and his guarding did not result in abnormal gait or spinal contour.  He did not have intervertebral disc syndrome that required bed rest.  6/23/2017 C&P Exam, pp. 4-9.  

The June 2017 cervical spine examination says that the Veteran reported intermittent tightness and aching, but denied physical limitations due to the neck.  He also denied flare-ups and additional limitations with repetitive use.  The range of motion was 45 degrees of forward flexion, 35 degrees of extension, 30 degrees of right lateral flexion, 45 degrees of left lateral flexion, 50 degrees of right lateral rotation, and 70 degrees of left lateral rotation.  The combined range of motion was 275 degrees.  There was no pain on weight bearing.  Repetitive use testing did not result in any additional limitation of motion, and there was no guarding, spasms, or ankylosis.  6/23/2017 C&P Exam, pp. 13-18. 

VA treatment records from October 2017 show that the Veteran was under treatment for a hip disability.  He was noted to have been hiking, cycling and exercising without issue.  1/10/2018 Capri, p. 23. 

The Board finds that the evidence does not support entitlement to an initial rating higher than 10 percent for any portion of the appeal period.  At no time during this period did the forward flexion of the thoracolumbar spine fail to exceed 60 degrees or the combined range of motion fail to exceed 120 degrees.  Repetitive motion testing was conducted, but this failed to result in any further limitations on any of the examinations.  Similarly, even though the most recent examination was said to have been conducted during a flare-up, there is no evidence of additional limitation, and the previous examinations also fail to show additional limitations on flare-up.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

The Board concludes that when viewing the competent and probative evidence of record in light of the General Rating Formula for Diseases and Injuries of the Spine the evidence fails to support a rating in excess of the 10 percent currently assigned.  The Veteran's diagnoses have also included intervertebral disc syndrome, but the competent evidence also fails to show evidence that would support a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The VA examinations state there had been no such episodes, and there is no evidence to the contrary in the rather extensive treatment records.  The Board concludes that a rating higher than 10 percent for the lumbar spine is not possible.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5237, 5243.  

Similarly, the evidence fails to support an initial rating greater than 10 percent for the Veteran's cervical spine disability.  The forward flexion of the cervical spine was 30 degrees or more on every occasion it was measured during this period.  The combined range of motion also exceeded 170 degrees throughout.  The range of motion was not affected following testing for repetitive motion, and the Veteran denied having flare-ups that impacted the functional ability of his neck.  The examinations did not show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The Board finds that the current 10 percent rating is the highest that is supported by the evidence.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5237.

Left Lower Extremity Radiculopathy

The June 2012 rating decision granted service connection for left lower extremity radiculopathy associated with chronic lumbar strain with a history of herniated discs.  A 10 percent evaluation was assigned and remains in effect.

The Veteran's left lower extremity radiculopathy is evaluated under the rating code for neuritis of the external popliteal nerve (common peroneal).  Neuritis is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  Complete paralysis of the external popliteal nerve is indicated by foot drop and slight droop of the first phalanges of all toes, inability to flex the foot, the loss of the extension of the proximal phalanges of the toes, a loss of abduction of the foot, weakened adduction, and anesthesia over the entire dorsum of the foot and toes, and is rated 40 percent disabling.  Severe incomplete paralysis is rated 30 percent disabling, moderate incomplete paralysis is 20 percent disabling, and mild incomplete paralysis is 10 percent disabling.  38 C.F.R. §§ 4.123, 4.124a, Code 8621.   

The Court held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).

The March 2011 VA examination showed that the Veteran's left lower extremity had sensation that was decreased for both pinprick and light touch.  Knee, ankle, and great toe extension were all 5/5 on motor examination.  There was normal muscle tone and no atrophy.  3/15/2011 VA Examination, p. 27.  

The October 2012 VA hospital records show the Veteran was admitted with a diagnosis of back and leg pain as well as herniated disc at L4-L5.  He could walk a couple of miles but also complained of his left knee giving out.  He underwent a partial laminectomy of L4-L5 with excision of the herniated disc.  2/20/2013 VAMC Other Output/Records, p. 1.  

The December 2013 VA examination shows that the Veteran reported mild pain, paresthesias, and numbness of the left lower extremity.  There were no other signs or symptoms of radiculopathy.  The sensory examination was normal, and muscle strength testing was 5/5 in the knee, ankle, and toes.  12/18/2013 VA Examination, p. 27.  

VA treatment records from January 2014 state that the Veteran was doing better with his back pain and sciatica, but had experienced an exacerbation while playing soccer.  1/23/2016 Capri, p. 488.  

At the June 2017 VA examination, the Veteran reported mild intermittent pain and mild paresthesias of the left lower extremity.  Sensation to light touch was intact.  Muscle strength was 5/5 bilaterally in the knee, ankles, and great toe.  There was no atrophy.  The examiner reported that the overall severity of the radiculopathy was mild.  6/23/2017 C&P Exam, p. 9.  

The Board finds that the evidence fails to support a rating in excess of 10 percent for left lower extremity radiculopathy for any part of the appeal period.  The Veteran self-reported his symptoms as mild pain, paresthesias, and numbness on his examinations.  No other symptoms such as atrophy, decreased muscle strength or organic changes were reported or found on examination.  Accordingly, to the extent that the Veteran asserts that his peripheral neuropathy of the left lower extremity must be rated as higher than "moderate" under DC 8621 because his impairment is more than wholly sensory, this argument must fail.  Miller, 28 Vet. App. at 380.  Accordingly, an initial rating in excess of 10 percent is not warranted for peripheral neuropathy of the left lower extremity.  In other words, the 10 percent rating is the most favorable that can be assigned throughout the appeal period.  38 C.F.R. §§ 4.123, 4.124a, Code 8621.   

Gastroesophageal Reflux Disease

The June 2012 rating decision granted service connection for GERD, and assigned a zero percent rating.  This rating remained in effect during the course of this appeal until a July 2017 rating decision increased it to 10 percent, effective from June 23, 2017.  The Veteran has not expressed satisfaction with this outcome.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran has not expressed satisfaction with the 10 percent rating and as higher ratings are possible for the periods before and after June 23, 2017, these issues remain on appeal.

The rating schedule does not include an entry for GERD.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's GERD has been evaluated under the rating criteria for a hiatal hernia.  

The Veteran's GERD is currently rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Code 7346, as that code is normally used to rate GERD due to similarity of symptom presentation.  There is no other pertinent code.  Under that diagnostic code, a 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  When there are two or more symptoms required for the 30 percent rating but of less severity, the current 10 percent rating is contemplated.  38 C.F.R. § 4.114, Code 7346.  This rating code does not include an entry for a zero percent rating.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The December 2013 VA examinations included an examination of the Veteran's GERD.  He described having heartburn (pyrosis) with an acid taste in his mouth two or three times a week.  The symptoms would resolve spontaneously.  The Veteran denied dysphagia.  Continuous medication was required to treat this condition.  There was no esophageal stricture, spasm, or diverticulum.  A January 2011 upper gastrointestinal radiographic study was noted to have been normal, 
with no reflux.  12/18/2013 VA Examination, p. 9.  

The most recent VA examination was conducted on June 23, 2017.  The Veteran reported daily heartburn and regurgitation.  He tried to sleep elevated on pillows because his symptoms were worse when lying flat.  He would occasionally vomit.  Continuous medication was needed to control his disability.  Signs and symptoms included persistently recurrent epigastric distress, reflux, regurgitation, and vomiting four or more times a year.  He did not have esophageal stricture, spasm, 
or diverticulum.  6/23/2017 C&P Exam, p. 1.  

The Board finds that the criteria for a compensable evaluation for the Veteran's GERD were not met prior to June 23, 2017.  Prior to that date, the only GERD symptom shown was the heartburn he reported at the December 2013 VA examination.  Treatment records for this period do not show any additional complaints or symptoms.  The rating schedule requires at least two symptoms in order to receive a 10 percent rating.  As only one symptom was demonstrated to be present prior to June 23, 2017, the zero percent rating was appropriate.  38 C.F.R. §§ 4.31, 4.114, Code 7346.  

As of June 23, 2017, a 10 percent rating became appropriate.  This is because the Veteran reported two or more GERD symptoms on the examination conducted on that date, including persistently recurrent epigastric distress such as heartburn, reflux, regurgitation, and vomiting four or more times a year.  However, the evidence does not show that this was accompanied by substernal, arm or shoulder pain.  There is no indication it was productive of considerable impairment of health, and the Veteran did not experience anemia, esophageal stricture, spasm, or diverticulum.  For example, the 2017 VA examination report reflect no function impact on the Veteran's ability to work from his esophageal disability.  Therefore, the criteria for a rating in excess of 10 percent are not met.  38 C.F.R. §§ 4.31, 4.114, Code 7346.


TDIU

The Veteran contends that his service connected disabilities have combined to render him unemployable throughout the appeal period.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's service connected disabilities include obstructive sleep apnea, evaluated as 50 percent disabling from September 6, 2010; a bipolar disorder with PTSD, now evaluated as 50 percent disabling prior to March 7, 2012; 70 percent disabling, from March 7, 2012 to March 4, 2013; and 50 percent disabling from March 4, 2013; muscle tension and migraine headaches, evaluated as 30 percent disabling from September 6, 2010; chronic cervical strain, evaluated as 10 percent disabling from September 6, 2010; mild bilateral pes planus, evaluated as 
10 percent disabling from September 6, 2010; tinnitus, evaluated as 10 percent disabling from September 6, 2010; chronic sinusitis, evaluated as 10 percent disabling from September 6, 2010; status post hemorrhoidectomy with recurrent external hemorrhoids, evaluated as 10 percent disabling from September 6, 2010; chronic folliculitis of the back, evaluated as 10 percent disabling from September 6, 2010; left lower extremity radiculopathy, evaluated as 10 percent disabling from September 6, 2010; chronic lumbar strain with a history of intervertebral disc syndrome, evaluated as 10 percent disabling from September 6, 2010; GERD, evaluated as zero percent disabling from September 6, 2010 and 10 percent disabling from June 23, 2017; and a left wrist disability, patellofemoral syndrome of the left knee, status post open reduction and internal fixation of the left great toe with residual scar, allergic rhinitis, and a residual scar of the lumbar spine, each evaluated as zero percent disabling.  

More recently, service connection for left hip avascular necrosis status post total joint replacement associated with chronic sinusitis was granted, evaluated as 
10 percent disabling from October 9, 2015, 100 percent disabling from October 26, 2015, and then 30 percent disabling from December 1, 2016.  

The Veteran's combined rating was initially 90 percent from September 6, 2010.  With consideration of the 70 percent evaluation assigned for the Veteran's bipolar disorder with PTSD by this decision, a combined rating of 100 percent from March 7, 2012 to March 4, 2013 would result.  38 C.F.R. § 4.25 (2017).  Thereafter, there would be a combined 90 percent rating after March 4, 2013; and a combined 
100 percent rating from October 26, 2015.  

It is evident that the Veteran has met the schedular criteria for consideration of TDIU for the entire appeal period.  In fact, he has always had at least one disability evaluated as 50 percent disabling, and the combined evaluation has never been less than 90 percent disabling.  

The remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for the periods from September 6, 2010 to March 6, 2012 and from March 5, 2013 to October 25, 2015 when his combined rating was 90 percent.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363.  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Board finds that the evidence demonstrates that the Veteran was precluded from gainful employment for the periods from September 6, 2010 to March 6, 2012 and from March 5, 2013 to October 25, 2015 by this service-connected disabilities.  The evidence includes an August 2011 SSA decision that finds the Veteran has been disabled since October 1, 2010.  His severe impairments included an affective disorder and an anxiety disorder.  Other disabilities included sleep apnea, a cervical spine disability, hemorrhoids, a left knee disability, insomnia, rhinitis, and a herniated disc in the lumbar spine.  The Board observes that service connection has been established for all of these disabilities.  The SSA found that the combination of the Veteran's severe exertional and non-exertional impairments severely restricted his functional capacity and made him unable to meet the basic physical and mental demands of competitive work.  12/10/2013 Medical Treatment Records - Furnished by SSA, p. 14. 

The Board recognizes that the SSA criteria and VA criteria for unemployability are not an exact match.  Furthermore, VA examinations have included assessments of the functional impairment that results from each of the Veteran's disabilities and no examiner has concluded that any one disability precludes the Veteran from employment.  However, most if not all of the disabilities considered by SSA are also service connected.  As there is no VA medical opinion that assesses the combined effects these connected disabilities, there is no evidence to contradict the conclusions of SSA regarding the combined effects.  Resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities combined to prevent him from obtaining and maintaining gainful employment for any period in which his combined rating was less than 100 percent to include from September 6, 2010 to March 6, 2012 and from March 5, 2013 to October 25, 2015.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.16(a).

In reaching this decision, the Board is aware that a claim for TDIU is not necessarily rendered moot for any period in which a 100 percent schedular rating is effective.  

The Board notes that on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35(1994); and Smith v. Brown, 10 Vet. App. 330, 333-34(1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in 
VA O.G.C. Prec. Op. No. 6-99.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250(2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (stating that the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, 
VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

The record shows that entitlement to SMC under these provisions was already awarded to the Veteran for the period from October 1, 2012 to December 1, 2012, during which time he was assigned a temporary 100 percent rating following lumbar spine surgery.  He was also awarded SMC from October 26, 2015 to December 1, 2016, during which time he was assigned a 100 percent rating for his service connected left hip disability.  Therefore, the issue of TDIU is moot for these periods, as it would not result in any additional benefit to the Veteran. 

For the remainder of the appeal period in which there is a combined 100 percent schedular rating, a 100 percent evaluation has not been assigned for any one service connected disability.  Furthermore, the Board finds that TDIU would not be awarded based on any single disability during these periods.  

The August 2011 SSA decision found that it was a combination of the Veteran's disabilities that precluded employment.  In fact, the examinations cited in the decision and contained in the record specifically indicate that neither the psychiatric disability alone nor the back disability alone would prevent employment.  12/10/2013 Medical Treatment Records - Furnished by SSA, p. 14.  

A June 2017 VA opinion assessed the functional limitations that result from the Veteran's physical disabilities and found while he was unable to do moderate to strenuous physical labor, he was able to perform light work physical work or sedentary work without any limitations due to service connected disabilities.  There were limitations on lifting, carrying, pushing and pulling, but the Veteran could perform all other tasks without limitation or with only partial limitations.  6/23/2016 C&P Exam, p. 1.  

Finally, the June 2017 psychiatric examination noted that the Veteran had returned to school in 2014 to get a degree in Hospitality and Culinary Arts, and already held a bachelor's degree in Tech Management.  Since service, he had done some work in the audio/visual field, as well as an internship working in a kitchen as part of his studies.  He indicated he did not try to get a job due to hip and back pain, and did not mention his psychiatric symptoms as preventing employment.  The examiner concluded that the Veteran would be no more than mildly to moderately impaired in a work field that required frequent interactions with customers, co-workers or supervisors, but was not likely to be impaired in any other work environment.  6/23/2017 C&P Exam, pp. 1, 7.  The Board observes that this assessment was consistent with every previous VA and SSA examination, all of which state that he was not precluded from work by his psychiatric disability.  

Accordingly, the Board finds that an award of TDIU due to any single service connected disability during the periods in which a 100 percent schedular rating is already in effect is not supported by the evidence.  The Veteran is rendered unemployable not by any one disability but rather the combined effect of his service connected disabilities.  Therefore, there is no basis for an award of SMC during these periods.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).



(CONTINUED ON THE NEXT PAGE)


ORDER

The appeal for entitlement to an initial evaluation in excess of 30 percent for muscle tension and migraine headaches is dismissed. 

A 70 percent evaluation for bipolar disorder with PTSD for the period from March 7, 2012 to March 4, 2013 is granted.  

An initial evaluation in excess of 50 percent for bipolar disorder with PTSD prior to March 7, 2012 or after March 4, 2013 is denied. 

An initial evaluation in excess of 10 percent for chronic lumbar strain with a history of herniated discs is denied. 

An initial evaluation in excess of 10 percent for chronic cervical strain is denied. 

An initial evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

A higher initial evaluation for gastroesophageal reflux disease, evaluated as noncompensable prior to June 23, 2017 and 10 percent from that date is denied.

A total rating based on individual unemployability due to service connected disabilities is granted for the periods from September 6, 2010 to March 6, 2012 and from March 5, 2013 to October 25, 2015.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


